COURT OF APPEALS
                                         EIGHTH DISTRICT OF TEXAS
                                              EL PASO, TEXAS

                                                                 §
 TEXAS TECH UNIVERSITY HEALTH
 SCIENCE CENTER AT EL PASO,                                      §    No. 08-11-00056-CV

                              Appellant,                         §         Appeal from

 v.                                                              §      34th District Court

 RICKY L. GATLIN,                                                §   of El Paso County, Texas

                              Appellee.                          §      (TC # 2007-2169)


                                                      OPINION

       Texas Tech University Health Science Center at El Paso (TTHSC) brings this interlocutory

appeal from an order denying its plea to the jurisdiction. We affirm.

                                              FACTUAL SUMMARY

       Ricky L. Gatlin sustained an on-the-job injury in 2005 while employed by TTHSC as a

computer technician. He filed a claim for workers’ compensation benefits. On April 15, 2006,

TTHSC terminated Gatlin’s employment. Gatlin filed a retaliatory discharge claim pursuant to

Section 451.001 of the Texas Labor Code.1 TTHSC filed a plea to the jurisdiction asserting that

there is no waiver of sovereign immunity for a retaliatory discharge claim. The trial court denied

the plea and TTHSC timely filed notice of interlocutory appeal.

                                            SOVEREIGN IMMUNITY

       In its sole issue, TTHSC contends that the Legislature has not clearly and unambiguously

waived sovereign immunity from suit under Chapter 451 of the Texas Labor Code and it urges that


       1
           T EX .L AB .C O D E A N N . § 451.001 (W est 2006).
the Supreme Court’s prior decisions in City of LaPorte v. Barfield, 898 S.W.2d 288 (Tex. 1995) and

Kerrville State Hospital v. Fernandez, 28 S.W.3d 1 (Tex. 2000) should be re-examined in light of

the Legislature’s enactment of TEX .GOV ’T CODE ANN . § 311.034 (West Supp. 2010). It further

argues that the Supreme Court’s decision in Travis Central Appraisal District v. Norman, 342
S.W.3d 54 (Tex. 2011) indirectly supports its position. We have previously considered the same

arguments and rejected them. See Texas Department of Aging and Disability Services v. Beltran,

No. 08-10-00085-CV, 2011 WL 3841297 (Tex.App.--El Paso Aug. 31, 2011, no pet. h.); Texas

Workforce Commission v. Olivas, --- S.W.3d ---, 2011 WL 3612207 (Tex.App.--El Paso Aug. 17,

2011, pet. filed); Texas Department of Family and Protective Services v. Parra, No. 08-10-00067-

CV, 2011 WL 3240541 (Tex.App.--El Paso July 29, 2011, no pet. h.). We overrule the sole point

and affirm the trial court’s order.



October 26, 2011
                                             ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, J., and Chew, C.J. (Senior)